327 A.2d 754 (1974)
Wife, W., Plaintiff Below, Appellant,
v.
Husband, W., Defendant Below, Appellee.
Supreme Court of Delaware.
Submitted August 27, 1974.
Decided September 27, 1974.
Walter L. Pepperman, II, and Robert F. Stewart, Jr., of Morris, Nichols, Arsht & Tunnell, Wilmington, for plaintiff below, appellant.
H. Alfred Tarrant, Jr., of Cooch & Taylor, Wilmington, for defendant below, appellee.
Before HERRMANN, Chief Justice, DUFFY, Associate Justice, and BROWN, Vice Chancellor.
*755 PER CURIAM:
This appeal puts in issue the jurisdiction of the Superior Court to order a division of property under 13 Del.C. § 1531(a)(2) on condition that plaintiff transfer her interest in corporate stock owned jointly by the parties. We conclude that the Superior Court has such jurisdiction for the reasons stated in the opinion of the Trial Judge. 307 A.2d 812 (1973).
Affirmed.